         Case 1:97-cr-01105-LAP Document 273 Filed 10/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

          -against-
                                               No. 97-CR-1105 (LAP)
MICHAEL MUNGIN,
                                                       ORDER
                    Defendant.


LORETTA A. PRESKA, UNITED STATES DISTRICT JUDGE:

     The documents Mr. Mungin requested [dkt. no. 272] are being

mailed to him, but for sealed materials.           Those will be reviewed

and, if appropriate, mailed at a later date.           Mr. Mungin’s

motions are being considered by the Court.           The Clerk of the

Court shall mail a copy of this order to Mr. Mungin.

SO ORDERED.

Dated:     October 30, 2020
           New York, New York




                                          ___________________________
                                          LORETTA A. PRESKA, U.S.D.J.
